Exhibit 10.12

CHRW Management Restricted Stock Program

C.H. Robinson Worldwide, Inc. (the “Company”) is permitted under the terms of
its 1997 Omnibus Stock Plan to issue its shares and other derivative securities
to employees at various times and in various forms. The Company has also
established a nonqualified, deferred compensation plan for the benefit of
certain eligible employees known as the “Robinson Companies Nonqualified
Deferred Compensation Plan” (the “Deferred Compensation Plan”). The Deferred
Compensation Plan provides, in part, that the Company may, in its sole
discretion, make discretionary credits to the account of a participant, subject
to such terms and conditions established by the Company.

Program Outline

 

1. Participant’s account in the Deferred Compensation Plan will be credited with
restricted stock of the Company.

 

2. Beginning on December 31, 2009, and on each December 31 thereafter through
December 31, 2013, a portion of the restricted shares will vest, but only if and
only to the extent that the Company’s Vesting Indicator (VI) is greater than
zero for the respective year, as determined by the Compensation Committee of the
Company’s Board of Directors. The VI is defined as the sum of 5 percentage
points plus the average of the following items (A) and (B) rounded to the
nearest whole percentage: (A) the percentage increase (or decrease) of Company
income from operations for the current year over the prior year rounded to two
decimals and (B) the percentage increase (or decrease) in Company diluted net
income per share for the current year over the prior year rounded to two
decimals.

Example

 

     Prior Year    Current Year    Percentage
Increase  

Income from Operations (A)

   $ 100,000,000    $ 114,000,000    14.00 %

Diluted EPS (B)

     1.00      1.15    15.00 %             

Average Percentage Increase of (A) and (B)

         14.50 %

Add: 5 Percentage Points

         19.50 %

Rounded to the Nearest Whole Percentage

         VI=20.00 %

 

3. In determining how many shares are vested at the end of each year, the VI is
multiplied by the original restricted stock grant and then rounded to the
nearest whole share.

Example

 

Restricted Stock Grant: 1,000 shares

   Year 1     Year 2     Year 3  

VI:

   20 %   12 %   26 %

Rounded Number of Shares Vested on Dec. 31:

   200     120     260  

 

4. The Compensation Committee’s calculation of VI shall be final, and the
Compensation Committee retains the discretion to eliminate unusual items, if
any, for purposes of calculating the VI for any particular year.

 

5. Participant’s restricted stock may vest pursuant to paragraph 2 above with
respect to this award for up to 5 years (and may vest in less than 5 years if
the VI during such time period is sufficiently high enough). Any shares
remaining unvested after December 31, 2013 will be forfeited and deleted from
participant’s account, and the participant will retain no rights with respect to
the forfeited shares.

 

6. Participant’s restricted stock will vest while the participant is employed by
the Company. In addition, participants who have executed an agreement in favor
of the Company which contains a non-competition and/or non-solicitation
provision shall be entitled to continued vesting through the end of two
(2) additional calendar year-ends following their separation from the Company.



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing, participants who embezzle or misappropriate
Company funds or property, or who the Company has determined have failed to
comply with the terms and conditions of any of the following agreements which
they may have executed in favor of the Company: i) Confidentiality and
Noncompetition Agreement, ii) Management-Employee Agreement, iii) Sales-Employee
Agreement, iv) Data Security Agreement, or v) any other agreement containing
post-employment restrictions, will automatically forfeit all restricted stock
awarded, whether vested or unvested, and will retain no rights with respect to
such shares.

 

8. Vested shares shall be delivered to participant from the Deferred
Compensation Plan in a lump sum upon the earlier of: two years after termination
of employment or January 2016.

 

9. Restricted stock may not be sold, exchanged, assigned, transferred,
discounted, pledged or otherwise disposed of at any time prior to delivery of
the vested shares from the Deferred Compensation Plan.

 

10. Participant will be entitled to receive dividend equivalents on the shares
of restricted stock credited to participant’s account, whether vested or
unvested, when and if dividends are declared by the Company’s Board of Directors
on the Company’s common stock, in an amount of cash per share equal to other
common stockholders of the Company payable on the next regularly occurring
payroll date. Dividend equivalents paid before delivery of the shares from the
Deferred Compensation Plan will be paid through the company’s payroll process
and treated as compensation income for tax purposes and will be subject to
income and payroll tax withholding by the Company.

 

11. In order to comply with all applicable federal or state income tax laws or
regulations, at the time that the shares are delivered to the participant, the
Company will withhold the minimum required statutory taxes based on the Fair
Market Value of the shares at the time of delivery. In order to satisfy any such
tax withholding obligation, the Company will withhold a portion of the shares
otherwise to be delivered with a Fair Market Value equal to the amount of such
taxes. “Fair Market Value” for a share shall mean the last sale price of a share
of the Company’s common stock on the Nasdaq National Market (or other national
securities exchange on which the Company’s common stock is then listed) on the
trading date immediately preceding the date the shares are delivered to the
participant. If the Company’s common stock is not then traded in an established
securities market, the Compensation Committee of the Board of Directors shall
determine Fair Market Value in accordance with the 1997 Omnibus Stock Plan.

 

12. This restricted stock award shall confer no rights of continued employment
to the participant, nor will it interfere in any way with the right of the
Company to terminate such employment at any time. The Company retains all rights
to enforce any other agreement or contract that the Company has with the
participant.

 

13. If there shall be any change in the Company’s common stock through merger,
consolidation, reorganization, recapitalization, dividend in the form of stock
(of whatever amount), stock split or other change in the corporate structure of
the Company, appropriate adjustments shall be made in the number of restricted
shares that are vested or unvested under this agreement in order to prevent
dilution or enlargement of rights.

 

14. In the event of a Change in Control, the vesting of outstanding restricted
shares shall be accelerated and outstanding restricted shares shall be deemed
fully vested and deliverable as soon as administratively practical. A “Change in
Control” shall be deemed to occur on the date (i) a public announcement [which,
for purposes of this definition, shall include, without limitation, a report
filed pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended] is made by the Company or any Person (as defined below) that such
Person beneficially owns more than 50% of the Common Stock outstanding, (ii) the
Company consummates a merger, consolidation or statutory share exchange with any
other Person in which the surviving entity would not have as its directors at
least 60% of the Continuing Directors (as defined below) and would not have at
least 60% of its common stock owned by the common shareholders of the Company
prior to such merger, consolidation or statutory share exchange, (iii) a
majority of the Board of Directors is not comprised of Continuing Directors or
(iv) a sale or disposition of all or substantially all of the assets of the
Company or the dissolution of the Company. A “Continuing Director” is a director
recommended by the Board of Directors of the Company for election as a director
of the Company by stockholders. “Person” means any individual, firm, corporation
or other entity, and shall include any successor (by merger or otherwise) of
such entity.



--------------------------------------------------------------------------------

15. In the event participant dies or is determined to be “disabled” as that term
is defined in the Company’s current Long Term Disability Summary Plan
Description while employed by the Company, vesting of outstanding restricted
shares shall be accelerated and outstanding restricted shares shall be deemed
fully vested and deliverable as soon as administratively practical.

 

16. This restricted stock award is made pursuant to the Deferred Compensation
Plan and the Company’s 1997 Omnibus Stock Plan and is subject to the terms of
such plans. Participant may request a copy of either or both plans from the
Company. By participating in the CHRW Management Restricted Stock Program,
participant shall be deemed to have accepted all the conditions of the Deferred
Compensation Plan and the 1997 Omnibus Stock Plan and this agreement, and the
terms and conditions of any rules adopted by the Compensation Committee (as
defined in the 1997 Omnibus Stock Plan) and shall be fully bound thereby. This
agreement shall be construed under the laws of the state of Minnesota.